Citation Nr: 1634763	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  11-10 199	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection or chronic bronchitis, including secondary to inservice exposure to herbicides.

4.  Entitlement to service connection for benign paroxysmal vertigo, including secondary to inservice exposure to herbicides.

5.  Entitlement to service connection for acute and subacute peripheral neuropathy, including secondary to inservice exposure to herbicides.

6.  Entitlement to a compensable evaluation for status post left inguinal herniorrhaphy.

7.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, June 2012, and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issue of entitlement to a total disability rating based upon individual unemployability as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue, which is presently before the RO, will be the subject of a later Board decision, if ultimately necessary.


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Nathan Kroes
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


